DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Applicants’ amendments and remarks filed 7/5/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 8 and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 recites an anticancer, the composition being a mixture of alcoholic lignan extracts from one or more coniferous species selected from genus Picea, Abies, Pimus and betulonic acid, and 10-150 µm betulinic acid or both, wherein the lignan extracts comprises lower mono-or/and dialcohols and  at least the following lignans: 7-hydroxymatairesinol, conidendrin, lariciresinol, liovil and secoislariciresinol or their geometric isomers or stereoisomers and a fraction containing oligolignans, the composition being effective in suppressing cancer cell proliferation and/or growth in an early phase in a mammal diagnosed with melanoma, a brain cancer tumor, a colon cancer tumor, a breast cancer tumor, or a prostate cancer tumor at a daily dose having 24-60 µM 7-hydroxymatairesinol molarity. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1, 3-4, 8 and 20 are  drawn to a composition of matter, in this case a composition comprising solution comprising a mixture of alcoholic lignan extracts. Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is a mixture of alcoholic ligan extracts, betulonic acid. betulinic acid or both and lower mono-or/and dialcohols 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 3-4, 8 and 20, the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., being effective in suppressing cancer cell proliferation and/or growth in an early phase in a mammal diagnosed with melanoma, a brain cancer tumor, a colon cancer tumor, a breast cancer tumor, or a prostate cancer tumor at a daily dose having 24-60 µM 7-hydroxymatairesinol molarity) does not amount to significantly more than the judicial exception. Extracts of lignan are natural products and there is no indication that the claimed alcoholic lignan extract or alcoholic lignan extract mixture has any characteristics (structural, functional or otherwise) that are different from the naturally occurring counterpart. The extract does not have markedly different characteristics from what occurs in nature. The instant specification disclosures that  adding betulinic or betulonic acid into the preparation of the lignan mixture supplement is expected to have at least as good and likely better effect on reducing existing tumors as the lignan mixture supplement alone (page 9). This indicates it is as good and betulonic acid is also naturally occurring pentacyclic triterpenoid which has antiretroviral, antimalarial and anticancer agent by inhibition of topoisomerase. The recitation of the amounts of the extracts do not arrive at any change in characteristics (structural or functional)  that are different from what occurs in nature. The fact that the composition is “effective in cancer cell proliferation and/or growth in early phase in a mammal being diagnosed with melanoma, a brain cancer tumor, a colon cancer tumor, a breast cancer tumor, or a prostate cancer tumor”,  that it is “effective in suppressing mammalian melanoma or prostate cell proliferation” or that “the composition is effective in suppressing cancer cell proliferation and/or growth in combination with chemotherapy and/or radiation” is regarded as intended use of the composition. The recitation of a dietary supplement does not add any additional structure to the claim and is also regarded as the intended use of the composition. . Even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature. The test is not whether if said ingredients are all found combined together in nature but rather if they are a naturally occurring ingredient. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Ahlnäs (20170165308) in view of  Gloria Najara Santos da Silva et al. “Triterpene Derivatives as Relevant Scaffold for New Antibiofilm Drugs”. 
Thomas Ahlnäs (20170165308) (hereinafter ‘308) disclose compositions comprising lignan mixture that has 7-hydroxymatairesinol from 70-80 %, conidendrin 3-8 %, lariciresinol from 1-4 %, liovil 2-5 %, secoisolariciresinol 3-7 % and other lignans from 0-3 % (para 0055-0061 and 0135). The extraction contains alcohol solvents such as ethanol (para 0064-0067). With regards to the limitations “suppressing cancer cell proliferation or growth in an early phase in a mammal diagnosed with melanoma, a brain cancer tumor, a colon cancer tumor, a breast cancer tumor, or a prostate cancer tumor at a daily dose having 24-60 µM 7-hydroxymatairesinol molarity” or that the “composition is effective in cancer cell proliferation and/or growth in early phase in a mammal having diagnosed with melanoma, brain cancer, a colon cancer tumor, breast cancer tumor or prostate cancer tumor”, that the composition is effective in suppressing mammalian melanoma or prostate cancer cell proliferation” and that the “composition is effective in suppressing cancer cell proliferation and/or growth in combination with chemotherapy and/or radiation”, these limitations are all regarded as intended use of the product and impart little patentable weight to a product claim. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. The recitation of a “anticancer composition” and “dietary supplement” do not add any additional structure to the composition and is regarded as intended use of the composition. The phrase of daily dose having 24-60 µM hydroxymatairesinol molarity, is not a recitation of the amount present in a composition but rather is directed to a method of administering at a daily dose and the daily dose in a method of administration is given little patentable weight to a product claim. The compositions further contain betulonic acid (para 0044 and 0142). The composition can contain from 0-10 wt % selected from pinoresinol, northrachelogenein, matairesinol and javabiones (para 0118). The composition can be dietary supplements (para 0050). 

The ‘308 reference discloses the spectrum of effect of lignan mixture can be widened by adding other wood lignans or triterpenes having for example different antimicrobial potency than said lignan mixture (para 0043) and composition further comprising stilbenes or triterpenes selected from the group composed of betulin, betulonic acid, betulinic acid, betuloinic acid, resveratrol and their geometric isomers or stereoisomers thereof. The invention relates also to corresponding food additives and products containing this kind of stilbenes or triterpenes (para 0044). The ‘308 reference disclose carrier which include alcohols such as benzyl alcohol, 1,3 butylene glycol, ethanol, isopropanol alcohol, methyl alcohol, 1,2 propylene glycol, propylene glycol monoesters and diesters of fat forming fatty acids (para 0116).
The ‘308 references does not disclose betulinic acid or betulonic acid at 10-150 µM. 
Gloria Najara Santos da Silva et al. “Triterpene Derivatives as Relevant Scaffold for New Antibiofilm Drugs” (hereinafter Silva et al.)  disclose betulinic acid has antimicrobial activity and concentrations used included 5, 25 and 100 µm and that at 100 has an effect on Gram positive strains  S epidermidis and S. aureus. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include betulinic acid at 10-150 µM in view of Silva which disclose such concentrations are effective against the gram positive strains  S epidermidis and S. aureus. One would have been motivated to do so because the ‘308 reference discloses advantages of using additional compounds such as betulinic acid for the purpose of providing different antimicrobial potency (i.e., broad spectrum effects). 



RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that the coniferous species  do not comprise betulonic acid and/or betulinic acid. Therefore, it is not a product of nature. 
	In response, the Examiner respectfully submits that the test for obviousness is not whether the naturally occurring ingredients occur together in nature or not. If the composition is composed of naturally occurring ingredients, regardless if these occur together in nature or not, then the claim meets the 101 rejection. Each individual component which is a mixture in the composition are composed of naturally occurring ingredients although the ingredients do not occur together in nature, the ingredients are still naturally occurring and the mixture of naturally occurring ingredients do not mix in a way to have any characteristics (structural, functional or otherwise) that are different from the naturally occurring counterpart. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature. The test is not if said ingredients are all found combined in nature but rather if they are a naturally occurring ingredient. Each naturally occurring product would still be structurally identical to what exists in nature-unless the specific combinations of natural products interacted and chemically produced a materially different chemical property (e.g., the mixture of sulfur, charcoal and potassium nitrate in specific proportion interacted to produce gunpowder with its new chemical explosive property that was not present in either sulfur charcoal or potassium nitrate). In the instant case each naturally occurring ingredients would still be structurally identical to what exists in nature.
	Applicants argue that Ahlnäs is not directed towards an anticancer composition but rather is occupied with antimicrobial compounds capable of reducing biofilms on surfaces. 
	In response, the fact that the composition is used as a “anticancer” is regarded as intended use of the composition and is given little patentable weight to a product claim. 
CONCLUSION
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CORRESPONDENCE
8.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615